ACCEPTED
                                                                         03-15-00530-CR
                                                                                 8158019
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    12/9/2015 1:03:03 PM
                                                                       JEFFREY D. KYLE
                     No. 03-15-00530-CR                                           CLERK



              IN THE COURT OF APPEALS
                                             FILED IN
 FOR THE THIRD JUDICIAL DISTRICT OF TEXAS,   AT
                                       3rd COURT AUSTIN
                                                 OF  APPEALS
                                                  AUSTIN, TEXAS
                                               12/9/2015 1:03:03 PM
                   Jack Bissett, Appellant       JEFFREY D. KYLE
                                                       Clerk

                               v.

                The State of Texas, Appellee

 On Appeal from the County Court at Law Number 6 of Travis
         County in Cause No. C-1-CR-14-160011,
      The Honorable Brandy Mueller, Judge Presiding



    Motion to Reset Briefing Schedule

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Jack Bissett, Appellant in the above styled and

numbered cause, by and through David A. Schulman, his

undersigned attorney of record, and respectfully enters this

“Motion to Reset Briefing Schedule,” and in support of such

Motion would show the Court:

                               I

    Appellant was convicted of Assault in County Court at Law

Number 6 of Travis Count. Punishment was assessed at 1 year in
Jail, Probated for 2 years. The trial court imposed sentence on the

May 21, 2015. Notice of Appeal was timely filed with the clerk of

the trial court on August 19, 2015, and filed with the Clerk of the

Court of Appeals on August 21, 2015.

                                 II

    On November 16, 2015, the official Court Reporter filed notice

with the Court indicating she had only been paid one-half of the

fee for the reporter’s record.   The undersigned affirms that the

statement is accurate. That same day, the Court issued its notice

that Appellant had until November 30, 2015, to respond to the

Court Reporter’s notice. The undersigned would advise the Court

that he did not receive the Court’s notice and was only informed

of it today by the Court Reporter. Consequently, Appellant was

unaware of the Court’s instructions/orders until today. Although

he was aware of the amount still owing for the reporter’s record,

he would not have been aware of the deadline set out in the

Court’s Order of November 16, 2015.




                                 2
    The Court Reporter also informed the Court of Appeals that

the undersigned had filed a motion to withdraw as appellate

counsel. That statement is also accurate. The undersigned would

inform the Court that the trial court signed an order granting the

motion to withdraw this morning -- subject to the trial court’s

instructions to resolve the reporter’s record issue at the Court of

Appeals.

                                III

    The undersigned is informed that Appellant’s family has made

arrangements for funds to retain a different appellate attorney and

to pay for the balance due on the reporter’s record. Additionally,

the trial court has given Appellant under Thursday, December 17,

2015, to finalize arrangements with new appellate counsel.

Consequently, the undersigned respectfully requests that the

Court withdraw its previous order and reset the briefing schedule

in this case as requested below.




                                3
                            Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his “Motion to Reset Briefing Schedule”

in all things, and:

  1. Withdraw its Order of November 16, 2015 and not consider
     the appeal without the record;

  2. Reset the date on which the reporter’s record must be filed
     until the end of this month; and

  3. Provide new appellate counsel with 30 days thereafter to
     submit the required brief on appeal.

                      Respectfully submitted,



                      ____________________________________
                      David A. Schulman
                      Attorney at Law
                      1801 East 51st Street, Suite 365474
                      Austin, Texas 78723
                      Tel. 512-474-4747
                      Fax: 512-532-6282
                      eMail: zdrdavida@davidschulman.com

                      State Bar Card No. 17833400




                               4
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 535 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

December 9, 2015, a true and correct copy of the above and

foregoing “Motion to Reset Briefing Schedule” was transmitted via

the eService function on the State’s eFiling portal, to Giselle

Horton (giselle.horton@co.travis.tx.us), counsel of record for the

State of Texas. Copies have also been sent via eMail to the Judge

of the trial court, the official court reporter, and Appellant.



                             ______________________________________
                             David A. Schulman




                                  5